DETAILED ACTION 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Glick et al. (US 2002/0051540 A1). 
For claim 1, Glick et al. teaches:
	An object security system [digital information security, 0038: Glick] comprising:
a data store storing a document object comprising a document and associated metadata [store with documents and digital information with attributes stored for the data, 0012 and 0016: Glick]:
a processor;
a memory coupled to the processor, the memory configured with a set of computer instructions, the set of computer instructions comprising instructions executable by the processor to:
provide a user interface to a user, the user interface having controls to allow the user to provide a geo-lock definition for the document [user interface for presenting location boundaries to user, 0124: Glick];
receive the geo-lock definition [definition of location based access, 0056: Glick]; and
assert a geo-lock on the document by adding a script that is executable to enforce the geo-lock to the document object in the data store based on the geo-lock definition, wherein the geo-lock is enforceable to allow access to the document based on a determination that a target geographic location associated with the document is an allowed location specified by the geo-lock and enforceable to take an action based on a determination that the target geographic location associated with the document is not the allowed location specified by the geo-lock [software having the ability to use geocode to lock in on an address within the address information, 0063; access granted based on geolock if located in region a but denied if located in region b, 0054: Glick].
For claim 2, Glick et al. teaches:
	The object security system of claim 1, wherein the action comprises blocking access to the document [denying access to content, 0054: Glick].
For claim 3, Glick et al. teaches:
	The object security system of claim 1, wherein the action comprises sending a notification to the user [digital information security transparent to user with access denial for user, 0118: Glick].
For claim 4, Glick et al. teaches:
	The object security system of claim 1, wherein the allowed location is a fixed location [a unique point location if proximity set to zero for geolocking, 0054-0055: Glick].
For claim 5, Glick et al. teaches:
	The object security system of claim 1, wherein the allowed location is a user-defined area [a location identity attribute is saved and defined, 0058-0059: Glick].
For claim 6, Glick et al. teaches:
	The object security system of claim 1, wherein the set of computer instructions further comprises instructions executable to enforce the geo-lock [attributes and system to access or deny based on geolock, 0054: Glick].
For claim 7, Glick et al. teaches:
	The object securing system of claim 1, wherein asserting the geo-lock comprises embedding the script in the document [geocode attributes within the digital information, 0054: Glick], the script comprising instructions to:
obtain a current location of the document [obtaining current location of digital data, 0122: Glick]:
compare the current location of the document to the allowed location specified by the geo-lock [location and proximity value for the data based on geolock, 0054-0055: Glick]:
based on a determination that the current location of the document is the allowed location specified by the geo-lock, allow access to the document [geolock attribute used to decide if access is allowed, 0054: Glick]; and
based on a determination that the current location of the document is not the allowed location specified by the geo-lock, perform the action [geolock attribute used to decide if access is denied, 0054: Glick].
Claim 8 is a computer-readable medium of the system taught by claim 1.  Glick et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a computer-readable medium of the system taught by claim 2.  Glick et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a computer-readable medium of the system taught by claim 3.  Glick et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a computer-readable medium of the system taught by claim 4.  Glick et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a computer-readable medium of the system taught by claim 5.  Glick et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 13 is a computer-readable medium of the system taught by claim 6.  Glick et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 14 is a computer-readable medium of the system taught by claim 7.  Glick et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a method of the system taught by claim 1.  Glick et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a method of the system taught by claim 2.  Glick et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 17 is a method of the system taught by claim 3.  Glick et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 18 is a method of the system taught by claim 4.  Glick et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a method of the system taught by claim 5.  Glick et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 20 is a method of the system taught by claim 7.  Glick et al. teaches the limitations of claim 7 for the reasons stated above.
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	Applicant argues that Glick et al. (US 2002/0051540 A1) does not teach adding a script as claimed to a document object.  The amended language is taught in detail above in the 35 U.S.C. 102 rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/25/2022 	

/AJITH JACOB/Primary Examiner, Art Unit 2161